Case: 1:20-cv-04699 Document #: 11-6 Filed: 08/27/20 Page 1 of 4 PageID #:129




                          EXHIBIT 5
                                       Case:Case
                                             1:20-cv-04699
                                                  5:19-cv-07792-LHK
                                                           Document #:
                                                                    Document
                                                                       11-6 Filed:
                                                                                8208/27/20
                                                                                    Filed 07/14/20
                                                                                            Page 2 ofPage
                                                                                                      4 PageID
                                                                                                          1 of 3#:130




                                  1
                                  2

                                  3
                                  4
                                  5
                                  6
                                  7
                                  8                                    UNITED STATES DISTRICT COURT
                                  9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11
                                  12       IN RE: TIKTOK, INC. PRIVACY                         Case No. 19-CV-07792-LHK
Northern District of California




                                           LITIGATION
 United States District Court




                                  13                                                           ORDER APPOINTING INTERIM
                                                                                               LEAD PLAINTIFFS’ COUNSEL AND
                                  14                                                           PLAINTIFFS’ EXECUTIVE
                                                                                               COMMITTEE
                                  15
                                                                                               Re: Dkt. Nos. 63, 64, 65, 66, 67, 68
                                  16
                                  17
                                  18            In the Court’s May 19, 2020 order, the Court invited counsel to file motions to serve as

                                  19     interim lead plaintiffs’ counsel. ECF No. 43 at 2. The Court set the deadline for such motions to

                                  20     be June 30, 2020, the deadline for oppositions to be July 6, 2020, and the deadline for replies to be

                                  21     July 10, 2020. Id.

                                  22            The Court received six separate applications to serve as interim lead plaintiffs’ counsel in

                                  23     the instant consolidated action. ECF Nos. 63–68. The Court received four opposition briefs, ECF

                                  24     Nos. 70–73, as well as a statement from Defendants that supported the appointment of interim lead

                                  25     plaintiffs’ counsel but took no position as to which attorneys should be appointed, ECF No. 69.

                                  26     The Court received six replies. ECF Nos. 76-81.

                                  27
                                                                                           1
                                  28     Case No. 19-CV-07792-LHK
                                         ORDER APPOINTING INTERIM LEAD PLAINTIFFS’ COUNSEL AND PLAINTIFFS’ EXECUTIVE
                                         COMMITTEE
                                       Case:Case
                                             1:20-cv-04699
                                                  5:19-cv-07792-LHK
                                                           Document #:
                                                                    Document
                                                                       11-6 Filed:
                                                                                8208/27/20
                                                                                    Filed 07/14/20
                                                                                            Page 3 ofPage
                                                                                                      4 PageID
                                                                                                          2 of 3#:131




                                  1             Having reviewed all of these submissions and considering the factors enumerated in Rule

                                  2      23(g)(1)(A), the Court hereby GRANTS the joint motion submitted by Bird, Marella, Boxer,

                                  3      Wolpert, Nessim, Drooks, Lincenberg & Rhow, P.C. (“Bird Marella”); Glancy Prongay & Murray

                                  4      LLP (“Glancy”), Phillips, Erlewine, Given & Carlin LLP (“Phillips”); Hausfeld LLP (“Hausfeld”),

                                  5      and Burns Charest LLP (“Burns”). ECF No. 64. Accordingly, the Court DENIES the remaining

                                  6      motions. ECF Nos. 63, 65, 66, 67, 68.

                                  7             Specifically, the Court hereby APPOINTS Ekwan Rhow of Bird Marella as Interim Lead

                                  8      Plaintiffs’ Counsel and Chairperson of the Executive Committee. The Court further APPOINTS

                                  9      Kara Wolke of Glancy, David Given of Phillips, Megan Jones of Hausfeld, and Amanda Klevorn

                                  10     of Burns to the Plaintiffs’ Executive Committee. The Court ADOPTS the leadership

                                  11     configuration and general oversight responsibilities as set forth in the joint motion. ECF No. 64 at

                                  12     6–7.
Northern District of California
 United States District Court




                                  13            In light of the number of attorneys that comprise Interim Lead Plaintiffs’ Counsel and

                                  14     Plaintiffs’ Executive Committee, and in order to ensure efficiency, the Court further adopts the

                                  15     following protocols. Other than the Plaintiffs’ Executive Committee, no other law firms shall

                                  16     work on the instant case without prior approval of the Court. Motions for approval of additional

                                  17     Plaintiffs’ counsel shall identify the additional Plaintiffs’ counsel and their background, the

                                  18     specific proposed tasks, and why Plaintiffs’ Executive Committee cannot perform these tasks. If

                                  19     attorney’s fees are ultimately awarded in this case, the Court will not award fees for additional

                                  20     Plaintiffs’ counsel whom the Court has not approved. Interim Lead Plaintiffs’ Counsel should

                                  21     seek approval before additional Plaintiffs’ counsel begin work on the case.

                                  22            Further, Interim Lead Plaintiffs’ Counsel and the Plaintiffs’ Executive Committee shall

                                  23     take the following steps to ensure efficiency in representing the putative class in the instant case.

                                  24     First, as Interim Lead Plaintiffs’ Counsel Ekwan Rhow shall review all billing records for all

                                  25     billers every month and strike duplicative or inefficient billing. Second, all billing shall be

                                  26     contemporaneous, meaning that billing for each task shall be recorded within seven days of the

                                  27
                                                                                            2
                                  28     Case No. 19-CV-07792-LHK
                                         ORDER APPOINTING INTERIM LEAD PLAINTIFFS’ COUNSEL AND PLAINTIFFS’ EXECUTIVE
                                         COMMITTEE
                                       Case:Case
                                             1:20-cv-04699
                                                  5:19-cv-07792-LHK
                                                           Document #:
                                                                    Document
                                                                       11-6 Filed:
                                                                                8208/27/20
                                                                                    Filed 07/14/20
                                                                                            Page 4 ofPage
                                                                                                      4 PageID
                                                                                                          3 of 3#:132




                                  1      task. Third, all billing shall be recorded by task, rather than by block billing. Fourth, only work

                                  2      that has been assigned shall be eligible for compensation. Finally, Interim Lead Plaintiffs’

                                  3      Counsel and the Plaintiffs’ Executive Committee shall impose and enforce limits on the number of

                                  4      lawyers assigned to each task.

                                  5      IT IS SO ORDERED.

                                  6
                                  7      Dated: July 14, 2020

                                  8                                                       ______________________________________
                                                                                          LUCY H. KOH
                                  9                                                       United States District Judge
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14

                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                                                                           3
                                  28     Case No. 19-CV-07792-LHK
                                         ORDER APPOINTING INTERIM LEAD PLAINTIFFS’ COUNSEL AND PLAINTIFFS’ EXECUTIVE
                                         COMMITTEE
